492 F.2d 135
Mrs. Margaret M. BROUSSARD, Plaintiff-Appellant,v.Sam A. DISTEFANO, Sr., Superintendent of Schools ofIberville Parish, et al., Defendants-Appellees.
No. 72-3235.
United States Court of Appeals, Fifth Circuit.
April 4, 1974.

Appeal from the United States District Court for the Middle District of Louisiana; E. Gordon West, Judge.
Michael R. Fontham New Orleans, La., for plaintiff-appellant.
Joseph W. Cole, Jr., Port Allen, La., for defendants-appellees.
Before AINSWORTH, GODBOLD and CLARK, Circuit Judges.
PER CURIAM:


1
The decision of the District Court is VACATED and the cause remanded for reconsideration under Cleveland Board of Education v. LaFleur, 414 U.S. 632, 94 S. Ct. 791, 39 L. Ed. 2d 52 (1974).  Costs are taxed against the appellees.